Citation Nr: 0021900	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, post traumatic 
stress disorder (PTSD), and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
claim on appeal.  The veteran appealed that decision to the 
BVA.  The case was remanded by the Board in April 1997 and 
has been returned to the Board for appellate review. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), based on the diagnoses of various 
psychiatric disorders related to service.  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
her contentions and the evidence of record are viewed in the 
light most favorable to that claim.  

Service medical records noted that the veteran was 
hospitalized following a suicide attempt in February 1981.  
The diagnosis was passive dependent personality disorder.  
Her service separation examination report stated that there 
was no psychiatric abnormality.  Private treatment records 
from January 1993 reported that the veteran had been treated 
for major depressive disorder and PTSD in November and 
December 1992.  A January 1994 VA examination report noted a 
diagnosis of bipolar disorder which the examiner stated had 
its onset in service.  The examiner did not indicate that he 
had access to the veteran's service medical records when he 
wrote his opinion. 

At her personal hearing in August 1995, the veteran indicated 
that she suffered from paranoid schizophrenia.  Subsequently, 
however, the veteran has indicated that she suffers from PTSD 
secondary to a sexual assault in service.  She has submitted 
a statement from her husband, who contends that he was the 
veteran's non-commissioned officer in service, and who states 
that the veteran told him about the sexual assault at the 
time.  A November 1997 VA examination report contained 
diagnoses of bipolar affective disorder and PTSD secondary to 
a rape in service.  Because the examiner did not have access 
to the veteran's service medical records, he was asked to 
review those records and to then re-examine the veteran.  
Following an April 1998 examination, the same VA examiner 
found that PTSD was not present, but that the veteran did 
have bipolar affective disorder.  The examiner further opined 
that the veteran's "manifestations of personality disorder 
symptoms were at least as likely as not" early 
manifestations of her current bipolar affective disorder. 

VA treatment records from February 1997 to November 1998 
reported ongoing treatment for depression.  In September 
1998, the veteran submitted a statement from her private 
physician who offered diagnoses of PTSD with psychotic 
features and major depression, secondary to a rape that 
occurred in service.  Because of the discrepancy between the 
September 1998 opinion and the April 1998 VA examination, the 
veteran was rescheduled for another VA examination in April 
1999.  On this occasion, the examiner determined that the 
veteran had a personality disorder, but did not have a 
psychiatric disorder.  The examiner indicated that this 
opinion was, in large part, based on the fact that no PTSD 
symptomatology had been reported prior to 1997.  The Board 
notes, however, that private treatment records from January 
1993 indicate a diagnosis of PTSD in November/December 1992.
While the Board recognizes that this case has been remanded 
once before for a VA examination, in view of the various and 
conflicting diagnoses in the record, additional development 
is required.  The Board is cognizant of the fact that, while 
there is favorable medical evidence of record, the most 
recent VA psychiatric examination, the most probative medical 
evidence as to the veteran's current condition, and an 
evaluation that did include a review of the claims file, 
resulted in diagnosis of a personality disorder; no other 
psychiatric diagnosis was recorded.  A personality disorder 
is not a disability for VA compensation purposes and may not 
be service connected.  38 C.F.R. § 3.303(c) (1999).  However, 
in view of the antecedent medical evidence, some of which is 
dated in recent years and which includes unequivocal 
diagnoses of psychiatric disorders, to include a bipolar 
disorder and PTSD, it is the Board's judgment that the 
veteran should be afforded another VA psychiatric 
examination, which is more thorough in nature and includes a 
review of all of the conflicting opinions.

In view of the foregoing, this case is remanded for the 
following development 

1.  The veteran should be afforded VA 
psychiatric and psychological 
examinations, by examiners who have not 
previously examined the veteran, in 
order to determine the etiology and 
extent of any psychiatric disorder that 
may be present.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent medical 
records in the veteran's claims file or, 
in the alternative, the claims file, 
must be made available to the examiners 
for review prior to evaluation of the 
veteran.  The examiners are specifically 
asked to review, and to address, the 
service medical records, to include the 
veteran's history of a suicide attempt; 
the 1993 private psychiatric records, 
including the prior medical history 
reported in those records; the VA 
examinations conducted in January 1994, 
November 1997, April 1998, and April 
1999; and the private physician's 
September 1998 statement.  The examiners 
are each requested to provide an opinion 
on whether it is at least as likely as 
not that any psychiatric disorder that 
may be currently present began during 
active service or is causally related to 
any incident of active duty.  Any 
opinion offered should be supported by a 
full rationale.  In connection with any 
diagnosis offered, the examiner(s) must 
interpret the evidence of a suicide 
attempt in service.  The Board notes 
that behavioral changes noted in service 
require interpretation by a VA 
neuropsychiatric physician to determine 
whether such evidence bears a 
relationship to the medical diagnoses.  
M21-1, Part III, 5.14(c)(9).  Any 
studies or tests deemed necessary by the 
examiners should be accomplished and the 
results included in the claims file. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



- 6 -



- 5 -


